DETAILED ACTION
This communication is responsive to the After Final Amendment filed October 27, 2021.  Claims 1-16, 18, and 19 are currently pending.
The rejections of claims 1-16, 18, and 19 under 35 USC 103 set forth in the Office Action dated October 13, 2021 are WITHDRAWN due to Applicant’s amendments to the claims.
Claims 1-16, 18, and 19 are ALLOWED.

Allowable Subject Matter
Claims 1-16, 18, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowed over the closest prior art reference, Morini et al. (US 6,395,670).  Morini teaches a catalyst for the polymerization of propylene comprising a catalyst component, AlEt3, and dicyclopentyldimethoxy silane.  (Abstract; Ex. 3; Polymerization Ex. 15.)  The catalyst component comprises MgCl2, a Ti-based moiety, and two internal electron donors that correspond to the internal donors of the present claims.  (col. 10, line 65 – col. 11, line 22; Table 1.)
However, Morini does not teach or fairly suggest the claimed catalyst.  In particular, Morini does not teach or fairly suggest a catalyst in which the molar ratio of alkylaluminum cocatalyst to titanium is in the range of 60-75.  In contrast, Morini teaches an AlEt3 to titanium molar ratio of over 1000 (see Table 1, Ex. 3; Table 2, Polymerization Ex. 15; col. 11, lines 29-43), which is many times greater than the claimed range.  Further, Morini does not teach or fairly suggest that the ratio may be anything approaching the claimed range.  For this reason, the present claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763